Citation Nr: 1809623	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 21, 2015.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to July 1969.  He served in Vietnam and received the Purple Heart and Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2016, the Veteran testified at a Board hearing.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been for the period from May 18, 2011 to September 20, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  38 C.F.R. § 4.16.  

The instant TDIU claim stems from a May 18, 2011 claim.  From May 18, 2011 to September 20, 2015, the Veteran was service connected for posttraumatic stress disorder (PTSD) rated as 30 percent disabling and residuals of a laryngeal deformity stemming from an in-service gunshot wound rated as 60 percent disabling together with several other service-connected conditions.  Beginning September 21, 2015 the Veteran was awarded a 100 percent combined schedular rating.  Because a 100 percent rating was assigned form September 21, 2015, the key inquiry in this case is entitlement to TDIU between May 18, 2011 and September 20, 2015.  The issue of entitlement to TDIU is moot beginning September 21, 2015 because a 100 percent rating has been assigned from that date.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).

For the entire period between May 18, 2011 and September 20, 2015, the Veteran meets the minimum percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001). Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran contends he is entitled to TDIU because his service connected disabilities rendered him unemployable.  The Veteran testified that he retired in 2008 due to his mental and physical conditions in 2008.  See Board Hearing Tr. at 5. 

The Veteran's testimony and the medical evidence establish that the Veteran had great difficulty adapting to the physical and mental stresses of a work environment due to his PTSD, laryngeal deformity, and other associated disabilities caused by the gunshot wound he received while serving in Vietnam.  The Veteran struggled with prolonged talking, had considerable difficulty speaking above a whisper, and experienced chronic severe pain from his service connected gunshot wound residuals.  In addition to his physical symptoms, the Veteran's PTSD caused difficulty sleeping, difficulty concentrating, and irritability making it difficult to work with others or tp maintain relationships with more than a very small number of people.  The Veteran testified that he struggled with the stresses of work and often felt like he was restraining his anger around coworkers, which resulted in him trying to avoid conflict and other people.  See Board Hearing Tr. at 11-13.  

The Board finds TDIU is warranted.  The combined effect of the Veteran's service-connected laryngeal deformity and other associated disabilities effectively precluded his ability to work in jobs that require physical activity, like his prior employment.  Additionally, his PTSD symptoms, which included irritability, difficulty sleeping, and concentrating, imposed significant functional impacts on his ability to work in even sedentary positions.  The Board finds that the combined effect of these service-connected disabilities likely precluded him from obtaining or maintaining gainful employment during the period at issue.  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to TDIU for the period from May 18, 2011 through September 20, 2015 is granted.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


